In a proceeding pursuant to CPLR article 78, inter alia, to compel respondents to reinstate petitioner to his position as an institution teacher at the Queensboro Rehabilitation Center, a facility of the New York State Drug Abuse Control Commission, the appeal, as limited by petitioner’s brief, is from so much of a judgment of the Supreme Court, Queens County, dated May 4, 1976, as, after a hearing, dismissed so much of the petition as sought reinstatement with back pay. Judgment affirmed insofar as appealed from, without costs or disbursements, on the opinion of Mr. Justice Hyman at Special Term, dated January 14,1976. Martuscello, J. P., Rabin, Margett and O’Connor, JJ., concur.